Citation Nr: 1442559	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Death Indemnity Compensation (DIC), pursuant to the provisions 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to May 1945.  He was awarded the Purple Heart.  He died on June [redacted], 2008.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claims.  In May 2011, a hearing was held before the undersigned Veterans Law Judge.  

The claim for service connection for the cause of the Veteran's death is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

A total disability rating had not been in effect for 10 continuous years immediately preceding the Veteran's death, or for at least 5 continuous years since the Veteran's separation from service and immediately preceding death; the Veteran was not a former prisoner of war.

CONCLUSION OF LAW

Entitlement to DIC benefits under 38 U.S.C. § 1318 is not established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to DIC benefits under 38 U.S.C. § 1318.  For the reasons that follow, the Board concludes that entitlement to DIC benefits is not warranted.

Under 38 U.S.C.A. § 1318(a), DIC benefits may be payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service-connected in certain instances.  In order to establishment entitlement to DIC benefits under 38 U.S.C.A. § 1318, it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be based on application of the criteria in the rating schedule or on individual unemployability.  38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Under the revised VA regulation, "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error committed in a VA decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. §5308 but determines that benefits were payable under 38 U.S.C. § 5309. 38 C.F.R. § 3.22(b).

At the time of his death in June 2008, the Veteran was service connected for a major depressive disorder, rated 70 percent disabling from May 29, 2007; cellulitis of the right lower extremity, rated as 60 percent disabling from May 1, 2007, and as 20 percent disabling from July 23, 2007; and a shrapnel wound to the right leg with paralysis of the right sural nerve, rated as 50 percent disabling from May 5, 1945, and as 20 percent disabling from January 30, 1946.  His combined disability rating was 50 percent from May 5, 1945; 20 percent from January 30, 1946; 100 percent under 38 C.F.R. § 4.29 from June 9, 2006; 70 percent from May 1, 2007; 90 percent from May 29, 2007; and 80 percent from July 23, 2007.  He was also awarded a total rating based upon individual unemployability (TDIU), from May 29, 2007.  

The Board finds that none of the requirements for DIC benefits under 38 U.S.C.A. § 1318, as set forth above, have been satisfied.  There is no evidence suggesting that the Veteran was ever a prisoner of war.  Moreover, as he died in June 2008, less than two years after the effective date of entitlement to TDIU, he was not rated as totally disabled for a continuous period of ten years prior to his death.  By the same token, he was not rated as totally disabled for a continuous period of five years since his release from active duty in May 1945 and immediately preceding death.  Finally, the appellant has not alleged that there was clear and unmistakable error in any VA decisions issued during the Veteran's lifetime and has not identified or submitted additional previously unconsidered service department records that would provide a basis for reopening a previously decided claim and for awarding a total rating at an earlier date.  Thus, the criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not met.

The Board notes that the theory of "hypothetical entitlement" is not a viable basis for establishing benefits under 38 U.S.C.A. § 1318.  Pertinent case law has held that "hypothetical entitlement" consideration for DIC benefits under 38 U.S.C.A. § 1318 was allowable for claims filed prior to January 21, 2000, which is the effective date of the VA regulation prohibiting "hypothetical entitlement." See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's claim was received by VA after this date, such consideration is not warranted.

As the appellant's claim for DIC benefits under 38 U.S.C. § 1318 must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (holding that, where the law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement); see also Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  In addition, further notice or assistance is not required under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(d)(3); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The Board sincerely apologizes for the further delay in adjudicating the appellant's claim for service connection for the cause of the Veteran's death.  However, upon review of the evidence of record, an additional medical opinion is required that sufficiently addresses whether any of the Veteran's service-connected disabilities caused or aggravated his hypertension, intracranial hemorrhage, and/or hemorrhagic cerebral vascular accident.  See 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a neurologist to review the Veteran's claims folder in its entirety and provide an opinion on the following matters:

(a) Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected cellulitis of the right lower extremity and shrapnel wound of the right leg with paralysis of the right sural nerve, to include the chronic and severe pain caused by this disability, the pain medication taken to treat this disability, and resulting confinement to a wheelchair

(i) played any role in his death;

(ii) contributed substantially or materially to the cause of death, aided or lent assistance to the production of death, and/or was casually connected to his death;

(iii) caused debilitating effects and general impairment of health to the extent that he was rendered materially less capable of resisting the effects of his conditions which caused his death (i.e. intracranial hemorrhage, hemorrhagic cerebral vascular accident, and hypertension); 

(iv) were of such severity as to have a material influence in accelerating death.

(b)  Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected cellulitis of the right lower extremity and shrapnel wound of the right leg with paralysis of the right sural nerve, to include the chronic and severe pain caused by this disability, the pain medication taken to treat this disability, and resulting confinement to a wheelchair

(i) caused the Veteran's hypertension, intracranial hemorrhage, and/or hemorrhagic cerebral vascular accident; or

(ii) permanently aggravated the Veteran's hypertension, intracranial hemorrhage, and/or hemorrhagic cerebral vascular accident?

(c)  Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected major depressive disorder

(i) played any role in his death;

(ii) contributed substantially or materially to the cause of death, aided or lent assistance to the production of death, and/or was casually connected to his death;

(iii) caused debilitating effects and general impairment of health to the extent that he was rendered materially less capable of resisting the effects of his conditions which caused his death (i.e. intracranial hemorrhage, hemorrhagic cerebral vascular accident, and hypertension); 

(iv) was of such severity as to have a material influence in accelerating death.

(d)  Is it at least as likely as not (50% or greater probability) that the Veteran's service-connected major depressive disorder

(i) caused the Veteran's hypertension, intracranial hemorrhage, and/or hemorrhagic cerebral vascular accident; or

(ii) permanently aggravated the Veteran's hypertension, intracranial hemorrhage, and/or hemorrhagic cerebral vascular accident?

The report should include a complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Next, review the medical opinion and ensure that it includes adequate responses to the specific opinions requested.  The opinion must adequately address: 

(a) whether any of the Veteran's service-connected disabilities caused or contributed to his death (see 38 C.F.R. § 3.312); and 

(b) whether any of the Veteran's service-connected disabilities caused OR aggravated his hypertension, intracranial hemorrhage, and/or hemorrhagic cerebral vascular accident (see 38 C.F.R. § 3.310).  

If the opinion is inadequate, it must be returned to the neurologist for corrective action.

3. Finally, after completing the requested action, and any additional development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the appellant and her representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


